840 F.2d 16
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Angelo FIFER, Plaintiff-Appellant,v.Officer D. CHAMBERS, Warden John Jabe, and Robert Brown,Jr., Defendants-Appellees.
No. 87-1794.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1988.

Before BOYCE F. MARTIN, NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This pro se Michigan state prisoner appeals the district court's summary judgment dismissing his civil rights suit filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon review we affirm the summary judgment of the district court.  Plaintiff failed to establish that his fourteenth amendment due process rights were violated or that he was denied access to the courts.


3
We therefore deny plaintiff's motion for appointment of counsel and hereby affirm the district court's judgment for the reasons set forth in its memorandum opinion entered on July 27, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.